Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 1 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 2 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 3 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 4 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 5 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 6 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 7 of 10
Case 6:20-cv-07039-FPG Document 24 Filed 05/04/21 Page 8 of 10
20-cv-07039-FPG Document 24 Filed 05/04/21 Page
20-cv-07039-FPG Document 24 Filed 05/04/21 Page
